Citation Nr: 1619383	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  07-35 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent from March 15, 2007 for degenerative disc disease of the lumbar spine.

2. Entitlement to an extraschedular rating for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, son, and daughter



ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1985 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The case was remanded by the Board in May 2013 and February 2014 for further development.

In February 2015, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court granted a Joint Motion for Remand, vacated the Board's February 2015 denial, and remanded the matter to the Board for development consistent with the Joint Motion for Remand.

The Veteran testified at a travel board hearing in September 2012 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to an extraschedular rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Since March 15, 2007, the Veteran's lumbar spine degenerative disc disease has not been manifested by forward thoracolumbar flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to an intervertebral disc syndrome having a total duration of at least 4 weeks during a 12-month period.


CONCLUSION OF LAW

Since March 15, 2007, the criteria for an evaluation in excess of 20 percent for the lumbar degenerative disc disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating for Degenerative Disc Disease of the Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the Veteran is requesting a higher rating for already established service-connected disabilities, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar degenerative disc disease has been rated as 20 percent disabling since March 15, 2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, Plate V.

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

An incapacitating episode is a defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.25, Note (1).

Given that service connection has been established for sciatic nerve impairment of each leg, and given that those disabilities have been evaluated separately, the evaluation of the Veteran's lumbar spine disability is limited to orthopedic manifestations. 

In order for an increased evaluation to be warranted for lumbar degenerative disc disease, the evidence must show forward thoracolumbar flexion be limited to 30 degrees or less, evidence of favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to an intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.

At a March 15, 2007, VA examination the Veteran demonstrated flexion to 75 degrees.  Extension, bilateral lateral flexion, and bilateral rotation were to 15 degrees in each plane of movement.  Pain was noted on all endpoints.  The Veteran's gait was within normal limits, muscle spasm was absent, but tenderness was noted.  There was no evidence of radiating pain on movement, no ankylosis of the lumbar spine, and straight leg testing was negative.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  Notably, thoracolumbar function was judged to be additionally limited by weakness, fatigue, and a lack of endurance, but not by incoordination.  The examiner opined that these factors caused an additional 15 degree loss of motion.  There were no signs of an intervertebral disc syndrome and permanent nerve root involvement. 

Private medical records dated in April 2007 show that physical examination of the lumbar/lumbosacral spine revealed tenderness to palpation, muscle spasms, pain, and abnormal spine motion.  The lumbosacral spine exhibited a normal appearance with no step deformity. 

Private medical records dated in February 2008, March 2008, July 2008, September 2008, January 2009, February 2009, August 2009 demonstrated lumbar flexion to 80 degrees and extension to 15 degrees.  The Veteran's gait was stable. 

At a June 5, 2009, VA examination, the Veteran reported stiffness, numbness and loss of bladder control.  The Veteran also reported crushing, burning, aching, sharp, and cramping pain at a level of 10 out of 10 elicited by physical activity and stress.  The appellant reported that his back pain was relieved by rest and Darvocet.  The Veteran reported that his condition had not resulted in any incapacitation and that he does not experience any overall functional impairment from his condition.  Physical examination revealed that the Veteran's posture was within normal limits, and his gait was antalgic.  The spine revealed normal head position with symmetry in appearance and there was symmetry of spinal motion with normal curves.  There was evidence of radiating pain on movement.  Straight leg raising tests were positive bilaterally.  There was evidence of a lumbar muscle spasm as well as lumbar tenderness.  There was no ankylosis.  Flexion was to 40 degrees, extension was to 10 degrees, and right and left lateral flexion as well as right and left rotation were all 30 degrees.  Pain occurred at the endpoints.  The examiner noted that the joint function of the spine was additionally limited by pain, fatigue, weakness, lack of endurance, that pain had the major functional impact.  Repetitive use did not cause incoordination or an additional limitation of motion.  The examiner noted intervertebral disc syndrome did not cause either bowel dysfunction, bladder dysfunction, or erectile dysfunction. 

At the June 21, 2013, VA examination, the Veteran reported pain radiating to both gluteal regions which had progressed to pains in his legs aggravated by prolonged sitting, prolonged standing, and minimal motion.  The Veteran reported that since 2007, he had used a cane and had been treated with multiple steroid injections in January 2013.  The Veteran reported his pain level varied from 8 to 10 out of 10 requiring a regimen of Percocet, Tramadol and relaxants.  The Veteran denied any difficulty with bowel or bladder function related to his back condition, and he reported no flare-ups impacting the function of his spine. 

The Veteran's gait was noted to be wide-based, stiff-legged, and propulsive with shortened stride.  He used a cane in his right hand, and there was very little motion at ankle or knee joints with gait.  The examiner noted that to sit or stand required significant support from the table due to back pain and minimal motion of back. 

On physical examination, flexion was to 35 degrees with pain at 25 degrees, extension was to zero degrees, right and left lateral flexion was to 10 degrees with pain at 5 degrees, right and left lateral rotation was to 15 degrees with pain at 15 degrees.  On repetitive testing, after a minimum of three repetitions, flexion was to 35 degrees, extension was to zero degrees, right and left lateral flexion was to 10 degrees, and right and left lateral rotation was to 15 degrees.  The examiner noted that the Veteran had no additional limitation of range of motion of the thoracolumbar spine following repetitive motion but did have functional loss and/or functional impairment including less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and/or weight-bearing.  The examiner noted pain with midspine palpation L3-L5 with bilateral paraspinous pain with palpation and motion.  The examiner noted guarding and/or muscle spasm not resulting in abnormal gait or spinal contour.

The examiner noted that there was moderate pain with minimal motion in any direction and that light resistance to range of motion of hips and knees was not tolerated due to lumbar pain.  There was slight forward flexion with no extension.  The Veteran was unable to stand toes or heels with support and could not stand single foot supported by wall.

The examiner noted that the Veteran had incapacitating episodes of the prior twelve-month period with total duration of less than one week.

Since March 15, 2007, there is no evidence of record documenting that at any time during the appellate term addressed herein that the Veteran's lumbar spine degenerative disc disease was manifested by physician ordered bed rest for a term consistent with a higher rating.  Hence, an increased rating is not in order based on incapacitating episodes.

In addition, at no time since March 15, 2007, has the Veteran's thoracolumbar motion been manifested by a limitation of forward flexion to 30 degrees or less, or by favorable or unfavorable ankylosis involving the entire thoracolumbar spine. 

Consideration has been given as to whether a higher schedular rating based on functional loss due to pain on use or due to flare-ups is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

As noted above, the March 2007 VA examiner noted flexion to 75 degrees with thoracolumbar function additionally limited by weakness, fatigue, and a lack of endurance and that these factors caused an additional 15 degree loss of motion.  The June 2009 VA noted flexion to 40 degrees, joint function additionally limited by pain, fatigue, weakness, lack of endurance; that pain had the major functional impact.  Notably, there was no additional limitation in degree.  The June 2013 VA examiner noted flexion was to 35 degrees with pain at 25 degrees and that the Veteran had no additional limitation of range of motion of the thoracolumbar spine following repetitive motion.

The Board finds that the Veteran's complaints of pain have been contemplated in the current evaluation assigned as it is based on the objectively demonstrated reduced motion.  Thus, even considering functional loss and painful, stiff motion, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a schedular evaluation in excess of 20 percent since March 15, 2007. 

Accordingly, entitlement to a schedular evaluation in excess of 20 percent is not warranted since March 15, 2007, for lumbar spine degenerative disc disease.


ORDER

Since March 15, 2007, entitlement to a schedular evaluation in excess of 20 percent for lumbar spine degenerative disc disease is denied.


REMAND

The February 2016 Joint Motion for Remand directed the Board to discuss whether the Veteran's pain, use of a cane, inability to stand on his toes or heels with support, inability to stand on a single foot even when supported by a wall, or difficulties with sitting, standing, bending, and lifting were adequately contemplated by the rating criteria.  As the relevant criteria arguably do not contemplate all of the Veteran's lumbar symptoms, the appellant's entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) must be considered.

Although the Board may determine whether referral for extraschedular consideration is warranted, even assuming arguendo that the Board has jurisdiction to do so, it may not assign an extraschedular evaluation in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Consequently, the Board will remand the case for the AOJ to refer the matters to the Director of Compensation Service for consideration of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following action:

Refer the case to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for degenerative disc disease of the lumbar spine at any time since March 15, 2007, in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


